Citation Nr: 1756118	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  12-20 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for brain tumor, to include as secondary to service-connected psychomotor epilepsy.

3.  Entitlement to a compensable initial rating for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Although the Veteran's representative lists the issue of entitlement to service connection for seizure disorder, petit mal, temporal lobe, in an October 2017 Brief, the Board observes that the RO previously granted service connection for psychomotor epilepsy (complex partial seizures, temporal lobe seizures) effective July 31, 2009, in a July 2017 rating decision; this constituted a full grant of the benefit sought on appeal.  Therefore, the issue of entitlement to service connection for seizure disorder, petit mal, temporal lobe, is no longer on appeal before Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A December 2010 VA audiologist note indicates that the Veteran was seen for hearing evaluation.  The diagnosis was impaired hearing.  A March 2015 VA audiology note also indicates a hearing evaluation done on March 19, 2015, which showed normal to severe sloping sensorineural hearing loss in the right ear and moderately severe to profound sensorineural hearing loss in the left ear.  Speech discrimination was excellent in the right ear; 0 percent in the left ear.  It was noted these results were stable from last exam dated October 14, 2011.  However, the audiometric findings from these hearing tests are not included in the record.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, the case must be remanded for the RO to obtain and associate with the claims file all outstanding audiological evaluation results, specifically including those referenced in the December 2010 and March 2015 VA audiology reports.

With respect to the claim for left ear hearing loss, the Veteran was provided a VA audiology examination in September 2010.  The examiner provided an opinion that the Veteran's left ear hearing loss is likely caused by a slow growing tumor.  However, the examiner also noted the Veteran's military position in artillery was consistent with his claim that military acoustic trauma caused his hearing loss.  It was also noted a shift at 400 Hertz from the entrance to exit hearing evaluation, a pitch where noise inducted hearing loss often manifests, suggested some damage had already been completed at exit although the threshold was still normal.  The examiner noted "it is at least as likely as not that [the Veteran's] in service noise exposure caused hearing loss and tinnitus, although not likely to the extent of loss he has today and not reflective of the left ear hearing."  

The Board finds that the rationale provided by the September 2010 VA examiner is insufficient, and for that reason, the medical opinion is not adequate with respect to left ear hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's military noise exposure is conceded in this case and service connection for right ear hearing loss was granted on this basis.  The VA opinion supporting a link between the Veteran's right ear hearing loss and his military noise exposure appears to be also applicable to the Veteran's left ear hearing loss.  Although the current severity of the left ear hear loss is much greater than that of the right ear, the examiner's opinion does not address whether any degree of left ear hearing loss had onset in service or was caused by his military noise exposure.  Therefore, a supplemental opinion is required on remand.

With respect to the claim for brain tumor, in the October 2017 Brief Presentation, the Veteran, through his representative, maintains that his brain tumor was caused and/or aggravated by his service-connected psychomotor epilepsy.  A March 1972 VA hospital summary shows that the Veteran gave a history of having had seizures and having had increased headaches over the previous few months.  He had a calcium deposit noted in the left temporal area on skull film and he was admitted for evaluation.  The brain scan was within normal limits.  Skull films showed an old calcified mass, 14 x 7 mm, and 3 cm to the left of the midline.  It was noted the nature of this calcification was not known but is suspected that it is probably a calcified old arteriovenous (AV) malformation.  An October 1973 VA hospital summary notes a diagnosis of psychomotor seizures, probably secondary to calcified AV malformation.

Based on the foregoing evidence suggesting that the Veteran's brain tumor may be related to his service-connected seizure disorder, a VA medical opinion should be obtained to consider whether there is any secondary relationship between the Veteran's brain tumor and his service-connected psychomotor epilepsy (complex partial seizures, temporal lobe seizures).  38 U.S.C. § 5103A(d)(2) (2012), 38 C.F.R. § 3.159(c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from the VA Medical Center (VAMC) in Marion, Indiana.  All records and/or responses received should be associated with the claims file.  

In particular, all VA audiological evaluation results starting from July 2009, showing the audiogram, as referenced in the December 2010 and March 2015 VA audiology reports must uploaded into the Veteran's VA electronic claims file.

2.  Thereafter, obtain a supplemental medical opinion from the VA examiner who conducted the September 2010 VA audiology examination, if available, to determine whether any left ear hearing loss is related to his military service.  If the September 2010 VA examiner is not available, schedule the Veteran for a VA examination by an individual with the appropriate expertise.  The claims file should be made available to the examiner in conjunction with the examination.  Any and all indicated evaluations, studies and tests should be accomplished.

The examiner should review the claims files prior to completing the examination report.  Based on the review of the claims files and examination of the Veteran, the examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or more) that any degree of the Veteran's current diagnosed left ear hearing loss was incurred in, or is otherwise etiologically related to, the Veteran's military service, to include the established acoustic trauma experienced by the Veteran during active service.  The examiner must comment on the military audiograms which were conducted on induction and separation, and whether these show a hearing threshold shift from noise exposure during that period of service. 

A complete rationale must be provided for any opinion expressed. 

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his brain tumor.  The claims file must be made available to the examiner and reviewed in conjunction with the examination.  All indicated tests, if any, should be conducted.  The examiner must provide an opinion, in light of the examination findings, the service and post service medical evidence of record, and the lay statements of record, whether it is at least as likely as not (50 percent probability or more) that the Veteran's brain tumor had its onset in service or is otherwise causally or etiologically related to his active service.

The examiner must also provide an opinion as to the whether it is at least as likely as not that the Veteran's brain tumor was proximately caused by, or aggravated beyond its natural progression by the Veteran's service-connected seizure disorder.  

In rendering this opinion, the examiner should address the March 1972 VA hospital summary noting that "[t]he nature of this calcification was not known but is suspected that it is probably a calcified old arteriovenous (AV) malformation."  

The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.

4.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal taking into consideration any newly acquired evidence.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

